Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.

					Response to Amendment
The amendment filed 08/18/2022 has been entered.  As directed, claims 1, 19 have been amended, claims 8 and 9 have been cancelled. Thus claims 1-7,10-22 remain pending in the application.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7, 10-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an output power of the laser emission is about 100 Watts or more” is falling into open-ended numerical ranges. See MPEP § 2173.05(c) II. In page.6, line 9-10, the Specification discloses “the output power of the selected laser is preferably at least about 100 Watts. It may be several Kilowatts or even more depending on the embodiment.” However, about 100 Watts or more is open ended range which means from 100 to infinity, therefore boundary of the claim is not defined.

                                                     Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-7, 10-12,15,17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David et al (US Pat. 9492984, hereinafter “Ben-David”).

Regarding claim 1 Ben-David teaches a method for non-contact processing of fibrous material comprising:
providing a blank of fibrous material (Col. 20, lines 16-17, “pre-treating cardboard” is considered as blank of fibrous, see Fig.5a,510), providing a laser processing equipment (See Fig.5a, 520a-c. Laser Beam source may emits laser beam to scanner which has two of more moveable-light-reflecting panels 502a-c that may pivot around two axes), and subjecting the blank of fibrous material to a laser beam of the laser processing equipment to produce a target design therefrom, incorporating directing the laser beam to the blank of fibrous material following a selected pattern in accordance with the target design (Col.17, lines 3-11, See Fig. 9, 902,904,908. Laser beam emits to scanner which is moveable-light-reflecting panel to start job after setup plan is received. “Setup plan” is considered as select design).

Ben-David further teaches said equipment being configured to exhibit a laser emission (Fig.5a, 520a-c,522a-c).
Ben-David doesn’t explicitly disclose a laser emission substantially at a wavelength falling within a range from about 9.2 to about 9.6 microns, wherein an output power of the laser emission is about 100 Watts or more in the present embodiment. However, Ben-David discloses a typical range of wavelength utilized in such laser-beam based techniques may be between 0.35 to 12 microns by different type of lasers (Col. 2, lines 59-66), The laser-beam power may be in the range of a few tens of milliwatts to several hundred watts. A laser-beam source may deliver between 100 to 500 watts, and be used for pre-treating cardboard (col.3, ling 1-5) in the background of invention.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in the selected embodiment of Ben-David to incorporate the additional elements and steps of the range of laser wavelength and output power as taught by Ben-David in the back ground of invention because laser emission to cardboard with a specific range of laser wavelength and output power for pre-treating cardboard are able to achieve a best or desired result of product  (i.e., avoid burning the material, achieve smooth cutting edge and accurate cutting size).	

    PNG
    media_image1.png
    621
    881
    media_image1.png
    Greyscale

Regarding claim 2 Ben-David teaches wherein the fibrous material is or includes paper or cardboard (Col.19, lines 41-46).

Regarding claim 3 Ben-David teaches wherein the blank of fibrous material is a substantially planar sheet of said fibrous material (See Fig.5a 510).

Regarding claim 4 Ben-David teaches wherein the blank of fibrous material exhibits a substantially non-planar, three-dimensional shape, optionally curved, angular or honeycombed shape (Fig.5a, 510).

Regarding claim 5 Ben-David teaches wherein said non-contact processing includes cutting, perforating, engraving, creasing, or a combination thereof (Col.20, lines 28-31).

Regarding claim 6, Ben-David discloses the invention substantially as claimed for the method of claim 1.
Ben-David doesn’t explicitly disclose a laser processing equipment comprises a gas laser in the selected embodiment. However, Ben-David discloses laser beam may use CO2, YAG or Fiber lasers, but light source is not limited to laser-beams in the background of invention (Col.2, lines 59-64). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in the selected embodiment of Ben-David to incorporate the additional elements and steps of laser beam may use CO2, YAG or Fiber lasers as taught by Ben-David in background of invention to achieve the desired result when applying one type of laser in different applications/conditions (i.e., laser power, laser speed, laser emission angle, and materials).

Regarding claim 7, Ben-David discloses the invention substantially as claimed for the method of claim 1.
Ben-David doesn’t explicitly disclose a wavelength falls within a range from about 9.3 to 9.6 microns in the selected embodiment. However, Ben-David discloses a typical range of wavelength utilized in such laser-beam based techniques may be between 0.35 to 12 microns by different type of lasers in the background of invention (Col. 2, lines 59-66). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in the selected embodiment of Ben-David to incorporate the additional elements and steps of the range of laser wavelength as taught by Ben-David in the back ground of invention because laser emission to cardboard with a specific range of laser wavelength for pre-treating cardboard is able to achieve a best or desired result of product  (i.e., avoid burning the material, achieve smooth cutting edge and accurate cutting size).

Regarding claim 10 Ben-David teaches wherein the laser beam is shaped on an optical path from a laser source to the blank of fibrous material (Fig5a, 502a-c).

Regarding claim 11 Ben-David teaches wherein the laser beam, the blank of fibrous material, or both are moved in relation to each other by a motion control system so that the selected pattern is followed by the laser beam (Fig.5a, 500a, 506, 516).

Regarding claim 12 Ben-David teaches the method of claim 11, wherein the motion control system includes a scanner, dynamically directing the laser beam towards the blank of fibrous material (Col.23, lines 26-28, Ben-David teaches scanner start its operation when the conveyed cardboard has reached a certain place).

Regarding claim 15 Ben-David teaches the method of claim 11, wherein only the blank of fibrous material is moved utilizing a movable support thereof (See Fig.5,504).

Regarding claim 17 Ben-David teaches the method of claim 1, wherein the blank of fibrous material is creased using by laser, mechanically, or both (Col.20, lines 28-31).

Regarding claim 18 Ben-David teaches the method of claim 1, wherein the target design established by subjecting the blank of fibrous material to the laser beam comprises only a part of a three-dimensional object (Fig.1a,106. Ben-David also teaches stacker stack all cardboards together, it can be considered as each cardboard is a part of three-dimension object).

Regarding claim 19 Ben-David teaches an arrangement for non-contact processing of a fibrous blank, comprising: (Col. 20, lines 16-17, “pre-treating cardboard” is considered as blank of fibrous, see Fig.5a,510), a laser module (See Fig.5a, 520a-c. Laser Beam source may emits laser beam to scanner which has two of more moveable-light-reflecting panels 502a-c that may pivot around two axes), and a motion control system (Fig.5a, 506, 500a, 516) configured to direct a laser beam emitted by the laser module to the fibrous blank following a selected pattern so as to produce a target design therefrom (Col.17, lines 3-11, See Fig. 9, 902,904,908. Laser beam emits to scanner which is moveable-light-reflecting panel to start job after setup plan is received. “Setup plan” is considered as select design).

Ben-David further teaches containing a laser source configured to exhibit a laser emission (Fig 5a, 520a-c,522a-c).
	Ben-David doesn’t explicitly disclose a laser emission substantially at a wavelength falling within a range from about 9.2 to about 9.6 microns, wherein an output power of the laser emission is about 100 Watts or more in the present embodiment. However, Ben-David discloses a typical range of wavelength utilized in such laser-beam based techniques may be between 0.35 to 12 microns by different type of lasers (Col. 2, lines 59-66), The laser-beam power may be in the range of a few tens of milliwatts to several hundred watts. A laser-beam source may deliver between 100 to 500 watts, and be used for pre-treating cardboard (col.3, ling 1-5) in the background of invention. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in the selected embodiment of Ben-David to incorporate the additional elements and steps of the range of laser wavelength and output power as taught by Ben-David in the back ground of invention because laser emission to cardboard with a specific range of laser wavelength and output power for pre-treating cardboard are able to achieve a best or desired result of product  (i.e., avoid burning the material, achieve smooth cutting edge and accurate cutting size).

Regarding claim 20, Ben-David discloses the invention substantially as claimed for the apparatus of claim 19.
Ben-David doesn’t explicitly disclose a laser source comprises a gas laser in the selected embodiment. However, Ben-David discloses the laser beam may use CO2, YAG or Fiber lasers, but light source is not limited to laser-beams in the background of invention (Col.2, lines 59-64). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in the selected embodiment of Ben-David to incorporate the additional elements and steps of laser beam may use CO2, YAG or Fiber lasers as taught by Ben-David in background of invention to achieve the desired result when applying one type of laser in different applications/conditions (i.e., laser power, laser speed, laser emission angle, and materials) .


Regarding claim 21, Ben-David teaches wherein the fibrous blank comprises a planar element of paper or cardboard (See Fig.5a 510).

Regarding claim 22, Ben-David teaches wherein the fibrous blank exhibits a substantially non-planar, three-dimensional shape (Fig.5a, 510).

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David in view of Costin (US Pat. 6685868).

Ben-David teaches most of the elements of the current invention as stated above except for the blank of fibrous material remains static while a laser head emitting and directing the laser beam towards the blank of fibrous material is moved upon the blank of fibrous material. However, Costin teaches a laser beam towards to material while material is static. (See Fig 34, 111). This is analogous to the function of motion control system of laser processing as claimed in the claimed invention.
Ben-David and Costin are considered to be analogous to the claimed invention because both are in the same field of method of laser processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Ben-David to incorporate the additional elements and steps of motion control system as taught by Costin to improve the speed of the laser beam relative to the surface of material.

Regarding claim 14, Ben-David teaches the most of the elements of the current invention as stated above except for hybrid motion control system.
However, Costin teaches both the blank of fibrous material and the laser beam are moved by a hybrid motion control system (See Fig 43, 265,266,268). This is analogous to the function of a hybrid control system of laser processing as claimed in the claimed invention.
	Ben-David and Costin are considered to be analogous to the claimed invention because both are in the same field of method of laser processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method or apparatus in Ben-David to incorporate the additional elements and steps of hybrid control system as taught by Costin to improve scribbling graphic onto materials in hard-to-reach places or at high line speeds (Col.36, line 6-7).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David in view of Kitada et al. (US Pat. 7913734, hereinafter “Kitada”).
Ben-David teaches the most of the elements of the current invention as stated above except for assist gas.
However, Kitada teaches assist gas to remove debris, to improve the cutting effect of the laser beam (See Fig. 3, 12), or both is directed towards a cutting spot. This is analogous to the function of assist gas of laser processing as claimed in the claimed invention.
Ben-David and Kitada are considered to be analogous to the claimed invention because both are in the same field of method of laser processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Ben-David to incorporate the additional elements and steps of assist gas as taught by Kitada to prevent foreign debris from adhering to the cutting position and the surrounding region. (Col.4, line 8-10).

Response to Argument

Applicant's arguments filed August 18th, 2022 have been fully considered but they are not persuasive.
Applicant argues that Ben-David does not explicitly disclose “a laser emission substantially at a wavelength within a range from about 9.2 to about 9.6 microns” as recites in claim 1 and 19, in Applicant Arguments/Remarks Made in an Amendment, page. 6-7.  

With respect to Applicant's arguments have been fully considered. Applicant's arguments are considered moot because Ben-David explicitly discloses a typical range of wavelength utilized in such laser-beam based techniques may be between 0.35 to 12 microns by a different type of lasers in the background. (Col. 2, lines 59-67), which explicitly exhibits the wavelength range of laser can be used between about 9.2 to about 9.6 microns.

In response to applicant's argument that the Specification explains that "the suggested wavelength has been surprisingly found particularly suitable for highly accurate, industrial scale processing". Specification page 4 lines 1-3. Further, "[t]he absorption of laser radiation at that wavelength has been turned out particularly effective in terms of e.g. material cutting or generally ablation, involving removal of the target material to at least some extent". Id. page 4 lines 5-7. Moreover, the Specification also explains that "the formation of sticky, hard-to-remove dust, which is a common but undesired by-product of mechanical processing of fibrous material, is reduced due to the suggested wavelength and power adaptation." Id. page 4 lines 19-21. It is also stated in the Specification that "[s]uch wavelengths have turned out surprisingly promising in view of the efficiency of executed laser processing such as cutting, naturally depending on the utilized fibrous target material." Id. page 6 lines 29- 31. Finally, the Specification explains that the wavelength that is used has "regard to the absorption characteristics and chemical composition of the target material so that the processing efficiency is optimized in terms of associated (minimized) energy consumption, process speed (sufficient or maximized) and quality (e.g. approvable cut edge appearance and e.g. smoothness)." Id. page 6 line 35 - page 7 line 1. Accordingly, the Applicant submits that the present Specification describes the criticality of the wavelength and the unexpected results that can be achieved with using the wavelengths. 

With respect to Applicant's arguments have been fully considered. Applicant's arguments are considered moot because Ben-David explicitly discloses a typical range of wavelength as discussed above, laser wavelength can be regulated according different applications/conditions such as laser power, laser speed, laser emission angle, and materials; In addition, the different laser type has different wavelength for different cutting purpose (i.e., CO2 gas laser can be used for cutting polymers, ceramics, textiles, natural materials like paper or wood, and certain metals. The shorter wavelength YAG or Fiber lasers tend to have better absorption in metals). Therefore, the selected laser wavelength in order to achieve the desired result when applying said laser in different applications/conditions, it would have been obvious to someone of ordinary skill in the art that user would choose the best or suitable laser wavelength from the suggested laser wavelength range to achieve the best or desired result.

Applicant argues that Ben-David and Costin teach away regards laser power more than 100W, in Applicant Arguments/Remarks Made in an Amendment, page. 8-9.  

With respect to applicant's argument that that Ben-David teaches away for voltage in a very broad range. However, Ben-David also explicitly discloses “The laser-beam power may be in the range of a few tens of milliwatts to several hundred watts. A laser-beam source may deliver between 100 to 500 watts, and be used for pre-treating cardboard having widths of 0.2 to 9 mm, for example (col.3, ling 1-5).  

With response to applicant’s argument that Costin teaches away because the laser power is less more than 100 Watts.  Costin is only relied on for the hybrid motion system in the rejection since Ben-David teaches the laser power for pre-treating cardboard is 100W – 500W. 

In response to applicant's argument that Arai is a non-analogous art to instant application. Arai teaches CO2 laser at a specific wavelength at 9.4 microns to cutting a printed board to achieve a desire result. However, Arai has not been used to reject any limitation of claims in the office action.  



 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YI . HAO/
Examiner, Art Unit 3761						/HELENA KOSANOVIC/                                                                                                                    Supervisory Patent Examiner, 
Art Unit 3761